DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Second lateral side and storage area, in page 4 lines 9 and 17, both are disclosed with reference numeral 23.
“first well” in figures 1 and 2, are shown as different parts of the assembly.
Reference numeral 52 is disclosed as “1st strap” and as “support surface”.
Reference numeral 66 is disclosed as a “section” of the first leg and as “first end” of the first leg. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “back side” disclosed with reference numeral 32; “front side” disclosed with reference numeral 30; “first end of loop” disclosed with reference numeral 48, and second end of loop” disclosed with reference numeral 50; and “second pocket” disclosed with reference numeral 40 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Objections
Claim 1 is objected to because of the following informalities:  Recited “said top side” of the first and second halves lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun Mi (KR 1020070091985) in view of Miller (US 2007/0084742) and Allen (4,934,549).

    PNG
    media_image1.png
    667
    746
    media_image1.png
    Greyscale

Claim 1
Hyun Mi discloses a storage assembly capable of storing items employed during self catheterization, said assembly comprising a case (10) being positionable in an open position, said case having a first half being hingedly coupled to a second half; a first groove (14) extending downwardly into a top side of said first half wherein said first groove is capable to store a catheter; a second groove (15) extending downwardly into a top side of said second half wherein said second groove is capable to store a catheter; a handle being movably coupled to said case for carrying said case; and a plurality of closures, each of said closures being coupled to said first half of said case, each of said closures releasably engaging said second half of said case when said case is positioned in said closed position for retaining said case in said closed position (see figures above).  Hyun Mi further discloses the storage assembly including 
Claim 2
Hyun Mi further discloses each of said first half and said second half has a top side, a bottom side, a first lateral side and a second lateral side, said first lateral side of said first half being hingedly coupled to said first lateral side of said second half, said top side of said first half facing said top side of said second half when said case is in a closed position.  After Hyun Mi is modified by Allen, the top side of each of said first half and said second half lying on a plane being coplanar with each other when said case is positioned in an open position such that said case forms said table.
Claims 3 and 4
Hyun Mi as modified by Miller and Allen discloses said bottom side of said first and second halves has a plurality of first and second wells/grooves (36) each extending toward said top side of said first and second halves, each of said first and second wells being elongated, each of said first and second wells having a bounding surface, said plurality of first and second wells being oriented collinear with a respective one of said .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun Mi (KR 1020070091985), Miller (US 2007/0084742) and Allen (4,934,549) as applied to claim 2 above, and further in view of Marrero (US 2018/0338602).
Hyun Mi as modified discloses the plurality of pockets in a top side of one of the halves.  Hyun Mi as modified does not discloses a set of pockets in the first half and a set of pockets in the second half.  However, Marrero discloses an organizer case (100) comprising first and second halves (115 and 116) (see [0028]), each of the first and second halves including plurality of pockets (117) (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage assembly of Hyun Mi, Miller and Allen including plurality of pockets in each of the halves as taught by Marrero for better organization and additional storing space to the storage assembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun Mi (KR 1020070091985), Miller (US 2007/0084742) and Allen (4,934,549) as applied to claim 2 above, and further in view of Harley (5,799,791).
Miller Hyun Mi as modified discloses each of said loops is positioned on said top side of said second half of said case, each of said loops having a first end and a second end, said first end and said second end of each of said loops being coupled to said top side of said second half.  Miller further discloses the loops being comprised of a resiliently stretchable material wherein each of said loops is configured to retain the object therebeneath (see [0066]).  Hyun Mi as modified does not disclose each of said loops .
Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun Mi (KR 1020070091985), Miller (US 2007/0084742) and Allen (4,934,549) as applied to claim 3 or 4 above, and further in view of Riegel (US 8,397,647).
Allen further discloses the legs (28) including first and second ends, wherein the first end is pivotably coupled to the bounding surface of a respective wells in the bottom side of said first and second halves, each of said legs being stored within said respective well when said legs are positioned in said stored position, each of said legs being oriented perpendicular to said bottom side of said first half when said first legs are positioned in said deployed position (see figures 1 and 3).  Hyun Mi as modified does not disclose each of said first and second legs comprising a plurality of sections that slidably engage each other such that each of said first legs has a telescopically adjustable length.  However, Riegel discloses a medical stand device comprising adjustable telescopic legs that adjust in height (see column 5 lines 11-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage assembly of Hyun Mi, Miller and Allen having .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun Mi (KR 1020070091985), Miller (US 2007/0084742) and Allen (4,934,549) as applied to claim 3 above, and further in view of Barraclough (US 2007/0199958).
Hyun Mi further discloses the handle has a central section extending between a first section and a second section, a distal end of each of said first section and said second section being coupled to said second lateral side of said first half of said case wherein said central section is configured to be gripped (see figure above).  Hyun Mi does not explicitly disclose the handle being pivotable coupled to the second lateral side.  However, Barraclough disclose suitcases including pivotable handles are known so that tasks and functions can be carried out when the handle is obstruct or prevent such tasks (see [0005]).  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage assembly of Hyun Mi, Miller and Allen having the handle being pivotably coupled to the second lateral side of the first half of the storage case for convenient carrying of the storage case and because pivoted handles in suitcases are well-known and obvious in the art.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.  No prior art discloses first and second straps extending across the first and second grooves, as required in the claim, in combination with the other recited structures of the pockets, the loops, and the legs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736